


110 HRES 681 IH: To express the sense of the House of

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 681
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Mr. Cohen submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		To express the sense of the House of
		  Representatives regarding the Medicare national coverage determination on the
		  treatment of anemia in cancer patients.
	
	
		Whereas the Centers for Medicare and Medicaid Services
			 issued a final Medicare National Coverage Determination on the Use of
			 Erythropoiesis Stimulating Agents in Cancer and Related Neoplastic Conditions
			 (CAG–000383N) on July 30, 2007;
		Whereas 52 United States Senators and 235 Members of the
			 House of Representatives, representing bipartisan majorities in both chambers,
			 have written to the Centers for Medicare and Medicaid Services expressing
			 significant concerns with the proposed National Coverage Determination on the
			 Use of Erythropoiesis Stimulating Agents in Cancer and Related Neoplastic
			 Conditions, issued on May 14, 2007, regarding the use of erythropoiesis
			 stimulating agent therapy for Medicare cancer patients;
		Whereas although some improvements have been incorporated
			 into such final National Coverage Determination, the policy continues to raise
			 significant concerns among physicians and patients about the potential impact
			 on the treatment of cancer patients in the United States;
		Whereas the American Society of Clinical Oncology, the
			 national organization representing physicians who treat patients with cancer,
			 is specifically concerned about a provision in such final National Coverage
			 Determination that restricts coverage whenever a patient's hemoglobin goes
			 above 10 g/dL;
		Whereas the American Society of Clinical Oncology has
			 written to the Centers for Medicare and Medicaid Services to note that such a
			 restriction is inconsistent with both the FDA-approved labeling and
			 national guidelines, to express deep concerns about such final National
			 Coverage Determination, and to urge that the Centers for Medicare and Medicaid
			 Services reconsider such restriction; and
		Whereas such restriction could increase blood transfusions
			 and severely compromise the high quality of cancer care delivered by physicians
			 in United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Centers for Medicare and Medicaid
			 Services should begin an immediate reconsideration of the final National
			 Coverage Determination on the Use of Erythropoiesis Stimulating Agents in
			 Cancer and Related Neoplastic Conditions (CAG–000383N);
			(2)the Centers for Medicare and Medicaid
			 Services should consult with members of the clinical oncology community to
			 determine appropriate revisions to such final National Coverage Determination;
			 and
			(3)the Centers for Medicare and Medicaid
			 Services should implement appropriate revisions to such final National Coverage
			 Determination as soon as feasible and provide a briefing to Congress in advance
			 of announcing such changes.
			
